Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 12/03/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-5, 8, 10-17 & 19-20 are currently pending. 

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-5, 8, 10-17 & 19-20 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To 
Authorization for this examiner’s amendment was given in an interview with Matthew Turk  on 2/8/2022.
The application has been amended as follows: 

Examiner’s Amendment


1.	(Currently Amended)  An apparatus for evaluating an amount of biological sample in a specimen container, comprising:
a removable member comprising a protruding portion on one face of the removable member and a reference indicator disposed on the removable member on another face of the removable member directly opposite the one face;
a fixture with a bottom surface configured to support a specimen container, wherein the fixture further comprises a holder for holding receiving the protruding portion of the removable member, the holder having a bottom support portion

wherein a lower end of the protruding portion is configured to rest on top of the bottom support portion of the holder such that, when the removable member is held in the holder, the holder positions the removable member in a predetermined position relative to the bottom surface of the fixture and the reference indicator is positioned at a predetermined height relative to the bottom surface,
wherein the lower end of the protruding portion is an end of the removable member that is closest to the bottom surface,
wherein the reference indicator is an indicium that identifies a location above the bottom support portion of the holder and provides a volume measurement of a biological sample in the specimen container, wherein the volume measurement is based on a biological sample distance of the specimen container above the bottom surface of the fixture,
wherein the reference indicator is configured to facilitate a visual comparison of the reference indicator with a height of a volume of the biological sample in the specimen container to provide the volume measurement,
wherein the holder is at least one of a slot and a sleeve having a shape corresponding to a shape of the protruding portion of the removable member.

15. (Currently Amended)  A method of evaluating an amount of biological sample in a specimen container, the method comprising:
disposing [[a]] the specimen container in a fixture having a bottom surface configured to support the specimen container, wherein the fixture further comprises a holder for receiving a removable member having a protruding portion on one face of the removable member and a reference indicator disposed on the removable member on another face of the removable member directly opposite the one face;
disposing the protruding portion of the removable member in the holder such that a lower end of the protruding portion rests on top of a bottom support portion of the holder, the holder positions the removable member in a predetermined position relative to the bottom surface of the fixture, and [[a]] the reference indicator is positioned at a predetermined height relative to the bottom surface,
wherein the holder is at least one of a slot and a sleeve having a shape corresponding to a shape of the protruding portion of the removable member, 
wherein the lower end of the protruding portion is an end of the removable member that is closest to the bottom surface; and
visually comparing a height of a volume of a biological sample in the specimen container with the reference indicator 
the reference indicator comprising an indicium that identifies a location above the bottom support portion of the holder and provides the volume measurement of the biological sample in the specimen container, wherein the volume measurement is based on a biological sample distance of the specimen container above the bottom surface of the fixture.


Allowable Subject Matter
Claims 1-5, 8, 10-17 & 19-20 are allowed.


Regarding Claims 1 & 15. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method for an apparatus or evaluating an amount of biological sample in a specimen container where the specimen container is supported by a fixture and a removable member is inserted into a holder in the fixture.  Specifically, the prior art does not provide the removable member with an indicium on one face and a form fitting holder protruding portion on the opposite face and visually comparing a height of a volume of a biological sample in the specimen container with the reference indicator disposed on the removable member to provide a volume measurement of biological sample contained within the specimen container measured from the bottom of the specimen container to a liquid fill line.
The closest prior art is Zhao (CN202315977) which discloses an apparatus for evaluating an amount of biological sample in a specimen container where the specimen container is supported by a fixture and a removable member is inserted into a holder in the fixture.  Zhao does not disclose using the removable member with an indicium on one face and a form fitting holder protruding portion on the opposite face and visually comparing a height of a volume of a biological sample in the specimen container with the reference indicator disposed on the removable member to provide a volume measurement of biological sample contained within the specimen container measured from the bottom of the specimen container to a liquid fill line.
Regarding Dependent Claims 1-5, 8, 10-14, 16-17 & 19-20.  The dependent claims further define the invention over the nearest reference by claiming specific features of a transparent fixture and details of the indicium markings.



                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856